The Court,

in charging the j.ury, said, that whoever carries goods for hire, makes himself a common carrier under the custom, and the law was very clear, that nothing-should excuse a common carrier, but the act of God or enemies. The latter were not pretended. It depended upon tire jury to determine from the evidence, whether this *101was an unavoidable accident, owing to tempestuous weather, or which could not by due skill, care or diligence, be guarded against ?
Pringle and Bay, for plaintiffs.
Rutledge and Taylor, for defendant.
The jury found for the plaintiff, the supposed value of the tobacco lost, 100/.
A new trial was afterwards moved for, before Gsbike, Waties and Bjiayton, Justices ; when after solemn argument, it was refused, on the ground that here were matters of fact very proper for the consideration of the jury. That the verdict was by no means against evidence, as the weight of it was in favour of the plaintiffs ; nor against law, for that was equally clear with the plaintiffs, unless the defendant had brought himself under one or other of the reasons, which will excuse a common carrier, of which the jurors were judges from the evidence.
Therefore rule discharged.